UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the U.S. Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: The GoodHaven Funds Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 4rd Street Miami, Florida 33143 Telephone Number (including area code):1-626-914-7363 Name and address of agent for service of process: Elaine E. Richards, Esq. U.S. Bancorp Fund Services LLC 2020 East Financial Way Suite 100 Glendora, CA 91741 Copy to: Thomas R. Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174-0208 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:Yes [ X ]No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Millburn and State of New Jersey on the 8th day of January, 2016. The GoodHaven Funds Trust By:/s/ Larry Pitkowsky Name:Larry Pitkowsky Title:Trustee Attest:/s/ Sarah M. Gillespie Name:Sarah M. Gillespie Title:Chief Compliance Officer 1
